Title: To George Washington from Brigadier General William Maxwell, 27 October 1778
From: Maxwell, William
To: Washington, George


          
            Sir,
            Elizth Town [N.J.] 27th Octr 1778
          
          Capt. Morrison of the first New Jersey Regt will be the bearer of this to Your Excellency. I send him to receive Your Orders on the Cloathier General for the Cloathing belonging to the New Jersey Brigade. It is useless for me to mention the difficul[t]ies that the men labour under for want of them, as they have had nothing this summer only a few light things in the Spring. There will be returning Provision Waggons enough I make no doubt to bring them back; or as far as Morris Town, where we can easily send for them. I have sent a sergt and party to escort them.
          If the Officers could have some Cloathing also on moderate terms it would be verry acceptable. I have no News, I make no doubt His Lordship furnishes every thing necessary. I am Your Excellency’s Most Obedt Humble Sert
          
            Wm Maxwell
          
        